Citation Nr: 1228862	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disease.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1996 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In March 2011, the Board determined that new and material evidence had been presented to reopen the claim of service connection for heart disease, and remanded the case to the RO for additional development of the reopened claim and of the claim of service connection for sleep apnea.  

The appeal is REMANDED to the RO.  


REMAND

In July 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  The Veteran has been afforded the opportunity for another hearing before a Veterans Law Judge who would decide his appeal.  

In July 2012, the Veteran indicated that he desired another hearing.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge. 



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011). 


